ORDER
On September 4, 2013, the Court accepted an Agreement for Discipline by Consent entered into between petitioner and *66the Office of Disciplinary Counsel, and suspended petitioner from the practice of law for one year. In re Breland, 405 S.C. 573, 749 S.E.2d 299 (2013). In August 2015, petitioner filed a petition for reinstatement, which was referred to the Committee on Character and Fitness. The Committee, following a hearing, issued a Report and Recommendation in which it recommends petitioner be reinstated to the practice of law. The petition for reinstatement is granted.
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/John Cannon Few, J.